Citation Nr: 0405209	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  02-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back pain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for low back pain in a 
November 1996 rating action.  The veteran did not perfect an 
appeal of that decision after receiving notice of the action. 

3.  The RO found no new and material evidence to reopen the 
service connection claim for low back pain in a May 2001 
rating decision.  The veteran did not submit a timely notice 
of disagreement concerning that decision after receiving 
notice of the action.

4.  Evidence received since the May 2001 rating decision 
either duplicates or is cumulative of evidence previously of 
record, does not bear directly and substantially on the 
matter at issue, or is not so significant as to require 
consideration with all the evidence of record in order to 
fairly adjudicate the merits of the claim.




CONCLUSIONS OF LAW

1.  The November 1996 RO decision, with respect to the claim 
for service connection for low back pain, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003).

2.  The May 2001 RO decision, with respect to whether there 
is new and material evidence, which reopened the claim for 
service connection for low back pain but confirmed the 
previous denial, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R.               §§ 3.160(d), 20.200, 20.302, 20.1103 
(2003).

3.  No new and material evidence has been received to reopen 
claims for service connection for low back pain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R.              § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an March 2002 RO decision, an October 2002 
statement of the case and December 2002 and February 2003 
supplemental statements of the case the RO provided the 
veteran with the applicable laws and regulations and gave 
notice as to the evidence needed to substantiate his claims.  
Additionally, in February 2001, the RO sent the veteran a 
letter, explaining the notice and duty to assist provisions 
of the VCAA, including the respective responsibilities of VA 
and the veteran to identify and/or secure evidence, listed 
the evidence and asked the veteran to submit and authorize 
the release of additional evidence.  Furthermore, the October 
2002 statement of the case and the December 2002 and February 
2003 supplemental statements of the case include the text of 
the relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the VCAA duty to assist, the Board notes that 
VCAA redefined the definition of "new and material evidence" 
and clarified the types of assistance VA will provide to a 
claimant attempting to reopen a previously denied claim.  66 
Fed. Reg. at 45,630 (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, those specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  66 Fed. Reg. at 45,620.  Because the veteran filed his 
claim in June 2001, the amended regulations do not apply.

Even if the provisions in question were applicable, the VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. at 45,630 
(to be codified as amended at 38 C.F.R. § 3.159(c)).  
Specifically, VA must make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A.            § 5103A(b); 66 Fed. Reg. at 45,630 - 
45,631 (to be codified as amended at 38 C.F.R. § 3.159(c)(1), 
(2), and (3)).  Generally, a claimant must provide enough 
information to identify and locate the existing records, 
including the custodian holding the records, the approximate 
time frame covered by the records, and the medical condition 
for which treatment was provided, if applicable.  66 Fed. 
Reg. at 45,631 (to be codified as amended at 38 C.F.R. § 
3.159(c)(1)(i) and (3)).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to address the 
issue currently on appeal.  That is, the RO explained the 
basis for its decision and provided the applicable law and 
regulations to the appellant in the March 2002 rating 
decision, the October 2002 statement of the case and the 
December 2002 and February 2003 supplemental statements of 
the case.  In addition, the Board finds that the evidence of 
record is sufficient to adjudicate the specific question 
before the Board.  

Finally, the veteran has had ample opportunity to submit 
evidence and argument in support of his claims, including a 
hearing presentations before the Board.  Additionally, the 
veteran has submitted on three occasions, in January 2003 and 
a February 2003 statements and during his October 2003 
hearing, that he has no more information to provide.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran submitted his original claim for service 
connection claims in May 1996.  In a November 1996 rating 
decision, the RO denied service connection for back pain.  
The veteran never perfected his appeal, therefore, that 
determination was final.  The veteran submitted a claim for 
low back pain and left knee problems in October 2000.  A May 
2001 rating decision denied both service connection claims.  
The veteran did not submit a timely notice of disagreement, 
therefore, that determination was final.  In June 2001, the 
veteran resubmitted his claim for service connection for low 
back pain.  In a March 2002 rating decision, the RO decided 
that the veteran had submitted new and material evidence in 
order to reopen his claim but that the evidence did not show 
hat the condition was incurred or aggravated in service, 
therefore, the previous denial was confirmed.  The veteran's 
appeal on this matter has been perfected.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge, supra.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  This definition "emphasizes the importance of the 
complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

Evidence of record at the time of the November 1996 RO 
decision consists of service medical records.  The RO denied 
service connection for back pain because there was no 
evidence relating the back pain to active duty service.  
Specifically, the RO found that the back condition existed 
prior to commencing active duty and was not aggravated during 
active duty.

Evidence of record at the time of the May 2001 RO decision 
consists of service medical records, VAMC outpatient 
treatment records from September 1996 to February 2001 and 
the veteran's lay statement.  The RO denied service 
connection for chronic low back pain because there was no 
evidence relating the disorders to active duty service.  
Specifically, the RO found that there was no evidence  to 
show  a relationship between the veteran's current low back 
pain and any injury, which may have occurred during service.

Following the May 2001 RO rating decision the veteran 
submitted a Social Security report showing that the veteran 
has left knee and back disabilities and VAMC outpatient 
treatment records from December 2000 to July 2001.  The 
August 2001 Social Security report reveals that the veteran 
received treatment at the VAMC for back pain and that a March 
2000 consultation with an orthopedist showed mild narrowing 
at the L5-S1 disc with facet degenerative changes.  The Board 
notes that the Social Security decision entitles the veteran 
to a period of disability commencing in April 1999.  
Moreover, the VAMC records report treatment for low back pain 
but do not provide any nexus to service.  The RO reopened the 
veteran's claim for service connection for low back pain but 
denied the claim because the evidence failed to establish any 
relationship between his current condition and service. 

Following the March 2002 rating the decision the veteran has 
submitted a May 2002 physician's statement regarding 
treatment for a herniated disc.  The veteran was diagnosed 
with lumbar discogenic syndrome; lumbar spondylosis and 
lumbar degenerative disc disease.  Although the physician's 
report does mention that the veteran was injured while in 
service, there is no statement regarding a nexus of the 
veteran's current condition to active military service.  The 
Board notes that following this submission the veteran 
provided statements in January and February 2003 and during 
his October 2003 asserting that he has no additional evidence 
to submit.

Upon careful review of the record, the Board finds no new and 
material evidence to reopen the veteran's claim for service 
connection.  With respect to the medical evidence of record, 
the Board finds that the vast majority does not bear directly 
and substantially on the issue at hand, i.e., whether the 
claimed disability was incurred or aggravated during the 
veteran's period of active duty.  The medical evidence 
pertains to recent or current treatment, over 30 years after 
the veteran's period of active service.  Since the evidence 
is not relevant to the current appeal to reopen the claim of 
service connection for low back pain, the evidence is not new 
and material.

Accordingly, the Board finds that there is no new and 
material evidence within the meaning of VA regulation. 38 
C.F.R. § 3.156(a).  Therefore, the claim for service 
connection for low back pain is not reopened.  The appeal is 
denied.


ORDER

As no new and material evidence has been received to reopen 
the claim for service connection for low back pain, the claim 
is not reopened.  The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



